311 S.W.2d 413 (1958)
Ex parte Kenneth DUNLAP.
No. 29747.
Court of Criminal Appeals of Texas.
March 19, 1958.
*414 Neal Dancer, Corpus Christi, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Nueces County refusing to reduce a bond.
Relator stands charged by indictment with the offense of burglary and two prior convictions for felonies less than capital alleged for enhancement.
At the hearing on the writ, relator produced evidence that he was able to make bond in the sum of $1,000, but the court refused to reduce a $5,000 bond under which he was then being held to that sum but did reduce it to $4,500.
It was stipulated that the Federal Bureau of Investigation records in the possession of the district attorney revealed that the relator had previously been convicted of four felonies and had been in the penitentiary for each one of them.
Where bail is reduced on habeas corpus hearing, before complaint can be urged as to the amount so fixed accused must show an effort to furnish bail in that amount. In Ex parte Cascio, 140 Tex.Cr. R. 288, 144 S.W.2d 886, a case in which the accused was charged with burglary and two prior convictions of felonies less than capital were alleged for enhancement, this Court held that $10,000 bail was not excessive as a matter of law. See also Ex parte Alonzo, 151 Tex. Crim. 361, 208 S.W.2d 651, and other cases cited in Texas Digest, Bail.
We do not find an abuse of discretion on the part of the district judge.
The judgment is affirmed.